J. S47031/17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF:                     :     IN THE SUPERIOR COURT OF
A.M.P., A MINOR                         :           PENNSYLVANIA
                                        :
APPEAL OF: P.H., FATHER                 :         No. 2759 EDA 2016


                 Appeal from the Decree, August 4, 2016,
           in the Court of Common Pleas of Philadelphia County
          Family Court Division at Nos. CP-51-AP-0000648-2016,
                         FID: 51-FN-002688-2012


BEFORE: LAZARUS, J., MOULTON, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:              FILED OCTOBER 06, 2017

     P.H. (“Father”) appeals from the decree dated and entered August 4,

2016,1 in the Court of Common Pleas of Philadelphia County, granting the

petition of the Philadelphia County Department of Human Services (“DHS”)

and involuntarily terminating his parental rights to his minor, dependent

child, A.M.P. (the “Child”), a female born in May of 2008, pursuant to the

Adoption Act, 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b).2        After

review, we affirm.




1 While review of the record, including the trial court docket, indicates that
the decree was dated and entered August 4, 2016, the trial court docket
appears to incorrectly reflect that the decree was filed on August 1, 2016.

2 By separate decrees entered the same date, the trial court additionally
involuntarily terminated the parental rights of Child’s mother, E.A.P.
(“Mother”), as well as Unknown Father. An appeal has not been filed by
either Mother or any unknown father, nor is Mother or any unknown father a
party to the instant appeal.
J. S47031/17


      The trial court summarized the relevant procedural and/or factual

history, in part, as follows:

            On November 30, 2011, the Department of Human
            Services (DHS) received a General Protective
            Services (GPS) report alleging that A.M.P.’s Mother
            contacted A.M.P.’s school requesting A.M.P. be
            placed on [the] school bus to be transported home
            because she was feeling ill. Mother was advised
            A.M.P. was not on the bus transportation list and
            could not be transported home. Mother arrived to
            retrieve A.M.P. from school and appeared to be
            intoxicated. The report alleged Mother slurred her
            words, and was unable to walk in a straight line,
            smelled of alcohol and wore sunglasses. The report
            alleged Mother contacted her therapist, and that her
            therapist went to the school to retrieve Mother and
            A.M.P. The report further alleged that Mother was
            diagnosed as suffering from depression and was
            prescribed medication.      A.M.P. suffered from
            Attention Deficit Hyperactivity Disorder ([A]DHD)
            and required close supervision.     The report was
            substantiated.

            On October 4, 2012, DHS received a GPS report
            alleging that 15th District Philadelphia Police officers
            responded to a call alleging that Mother was
            intoxicated and bleeding from her head. The report
            alleged that Mother told police officers she fell.
            Mother was observed hitting her head against the
            window of her apartment. A.M.P. was crying and
            appeared to be extremely upset. Mother was unable
            to provide information for any family resources to
            care for A.M.P. because she was very intoxicated and
            incoherent. The report further alleged that Mother
            was transported to Frankford Hospital.         A.M.P.’s
            stepfather went to Frankford Hospital and provided
            the staff with his telephone number and the
            telephone number of A.M.P.’s maternal grandmother.
            Both numbers were called and there was no answer.
            This report was substantiated.




                                     -2-
J. S47031/17


          On October 4, 2012, Philadelphia Police officers
          transported A.M.P. to DHS. DHS located the name
          and telephone number of A.M.P.[’s] paternal
          grandmother and Father. DHS attempted to contact
          both parties, however no one answered the calls.
          DHS left a voicemail message for paternal
          grandmother and requested she contact DHS. DHS
          was unable to leave a voicemail message for Father
          because his voicemail was not activated. There were
          no family or friends available to care for A.M.P.

          On October 4, 2012, DHS obtained an Order of
          Protective Custody (OPC) for A.M.P. and placed her
          at Youth Services, Inc. (YSI) Baring House Crisis
          Nursery.

          At the Shelter Care Hearing held for A.M.P. on
          October 5, 2012, the OPC was lifted and the
          temporary commitment to DHS was ordered to
          stand.

          On October 15, 2012, an Adjudicatory Hearing for
          A.M.P. was held before the Honorable Thomas M.
          Nocella, who adjudicated A.M.P. dependent and
          committed her to DHS. Judge Nocella ordered that
          Mother comply with all recommendations for mental
          health treatment. Mother was referred to the Clinical
          Evaluation Unit (CEU) for a dual diagnosis
          assessment and forthwith drug screen.        Mother
          [was] referred to the Behavioral Health System
          (BHS) for monitoring.

          On November 14, 2012[,] by administrative order,
          the DHS commitment was discharged and DHS was
          ordered to supervise A.M.P. residing with her Father.

          ....

          On March 14, 2013, Mother was arrested and
          charged with possessing an instrument of a crime
          with the intent to employ it criminally, terroristic
          threats with the intent to terrorize another, simple
          assault, recklessly endangering another person, and
          harassment. Mother had allegedly attempted to stab


                                  -3-
J. S47031/17


          Father. Father posted partial bail for Mother on
          April 13, 2013.

          On May 7, 2013, a termination of court of
          supervision [h]earing was held before the Honorable
          Allan L. Tereshko, who found A.M.P. was not a
          dependent child, and discharged DHS supervision
          and the dependent petition. A.M.P. continued to
          reside with Father.     At the time, Mother was
          reportedly incarcerated at Riverside Correctional
          Facility (RCF). IHPS continued to be provided in the
          home of Father.

          On June 20, 2013, Mother pled guilty to possessi[on]
          of an instrument of crime with intent to employ it
          criminally and terroristic threats with intent to
          terrorize another.   The remaining charges were
          withdrawn[.] Mother was sentenced to 12 months of
          reporting probation.

          On or about July 20, 2013[,] Mother was released
          from incarceration and returned to living with A.M.P.,
          [] Father and A.M.P.’s paternal half-sibling.

          On August 30, 2013, DHS visited the family’s home.
          Father and Mother both requested that the Safety
          Plan be modified to allow Mother unsupervised
          visitation with the children. DHS explained to Father
          and Mother that the Safety Plan could not be
          changed until DHS received confirmation f[ro]m
          Northeast Treatment Center ([N]ET) that Mother was
          attending drug and alcohol treatment.

          On September 11, 2013, DHS learned that Father
          and Mother were involved []in a heated argument in
          front of A.M.P. and A.M.P.’s sibling. DHS learned
          that the IHPS worker remained in the home because
          the IH[]PS worker was concerned for the safety of
          the children.     Father eventually took A.M.P. and
          A.M.P.’s sibling to a friend’s home for the night.

          On September 24, 2013, DHS filed an urgent petition
          for A.M.P.



                                  -4-
J. S47031/17


          On October 9, 2013, an Adjudicatory Hearing for
          A.M.P. was held before Judge Tereshko, who found
          that A.M.P. [was] residing with Father in the home of
          A.M.P.’s   paternal   grandmother      and    deferred
          dependent adjudication.      Judge Tereshko granted
          Mother twice weekly supervised visits with A.M.P. at
          DHS. Judge Tereshko ordered Mother to be referred
          to the CEU for a drug screen, dual diagnosis
          assessment and monitoring. Judge Tereshko found
          it was not contrary to A.M.P.’s health, safety, and
          welfare for her to remain in Father’s care.

          On October 16, 2013, DHS received allegation[s
          that] Father had been angry with A.M.P. and
          grabbed her right arm, causing bruising to
          A.M.P.’s right arm. A.M.P. complained of pain in her
          arm. A.M.P. stated she was afraid of her Father and
          was afraid to return to his home. The report alleged
          that Father grabbed A.M.P. by the hair and slapped
          her face.     A.M.P. attended Marshall Elementary
          School and suffered from autism. Father was not
          seeking services to assist A.M.P. with her autism.
          Mother had a history of mental health and drug and
          alcohol issues. Mother and Father had a history of
          domestic violence. Father had difficulty managing
          his anger. It was alleged that A.M.P. was residing
          with Father because of Mother’s history of mental
          illness.   Mother was not seeking treatment and
          Father resided with A.M.P.[’s] paternal grandmother.

          On October 16, 2013, DHS obtained an OPC for
          A.M.P. and placed her in an Asociacion De
          Puertorriquenos En Marcha (APM) foster home.

          At the Shelter Care Hearing for A.M.P. held on
          October 18, 2013, the OPC was lifted and the
          temporary commitment to DHS was ordered to
          stand.    Father was granted supervised visits at
          A.M.P.’s discretion. A.M.P. was referred to BHS for a
          consultation and an evaluation. DHS was ordered to
          explore kinship resources for A.M.P.       The Court
          ordered that if A.M.P. returned to the care of her
          parent(s), IHPS be reinstated by agreement of the
          parties.


                                  -5-
J. S47031/17



          On January 8, 2014, an Adjudicatory Hearing for
          A.M.P. was held before Judge Allan Tereshko, who
          discharged the temporary commitment to DHS,
          adjudicated A.M.P. dependent and committed
          A.M[.]P. to DHS.       Judge Tereshko ordered that
          Mother be referred to ARC and to the CEU for a drug
          screen,    a   dual    diagnosis  assessment,   and
          monitoring. Mother was granted liberal supervised
          visits with A.M.P. in the community. Father’s visits
          were suspended.

          On April 23, 2014[,] a Permanency Review hearing
          was held for A.M.P. before Judge Allan Tereshko[,]
          who    ordered A.M.P.’s commitment to        DHS
          discharged and she be reunified with Mother.

          DHS supervise[d] A.M.P.’s care. The Court further
          ordered that Mother continue to attend drug and
          alcohol and mental health treatment.

          On June 6, 2014, DHS received [a] GPS report
          alleging A.M.P. contacted emergency services [the]
          morning of June 6, 2014 and reported her Mother
          was incapacitated. An Emergency Medical Services
          (EMS) team arrived at the family’s home and
          transported Mother to Frankford Hospital where she
          was found to be highly intoxicated and in an agitated
          state of mind.

          Frankford Hospital was treating and performing
          additional screens for Mother. The report further
          alleged that[,] subsequent to contacting emergency
          services, A.M.P. went to school. A.M.P. suffered
          from autism. A.M.P. was reunified with Mother. The
          report was substantiated.

          On June 6, 2014, DHS visited John Marshall
          Elementary School and met with A.M.P. and
          A.M.P.’s teacher, who stated that Mother had been
          exhibiting bizarre behavior since June 3, 2014. It
          appeared that A.M.P. had been caring for herself for
          quite some time. A.M.P. stated that her Mother had
          been sick and that she had been unable to wake her


                                  -6-
J. S47031/17


          that morning. It was reported when the ambulance
          arrived at Mother’s home, she was unconscious. The
          emergency medical technician (EMT) was able to
          revive Mother.

          On June 6, 2014, DHS obtained an OPC for A.M.P.
          and placed her in a foster home through Turning
          Points for Children.

          At the Shelter Care Hearing for A.M.P. held on
          June 9, 2014, the OPC was lifted, the temporary
          commitment to DHS was discharged, and A.M.P. was
          recommitted to DHS. The Court ordered Mother to
          be offered twice weekly visits with A.M.P. and []
          referred to the CEU for a drug and alcohol screen, a
          dual diagnosis assessment and monitoring.

          At that time, DHS was informed Father was not
          involved in A.M.P.’s care.

          On September 23, 2014, a Permanency Review
          Hearing for A.M.P. was held before the Honorable
          Vincent L. Johnson[,] who ordered that A.M.P.
          remain committed to DHS. Judge Johnson ordered
          that A.M.P. be referred to the Center for Autism.
          Father was referred to the CEU for monitoring and
          full drug and alcohol assessment[.]   Father was
          ordered to attend anger management counseling,
          domestic    violence   counseling and    parenting
          education classes.     Father was referred for a
          parenting capacity evaluation.

          ....

          On April 21, 2016[,] a Permanency Review Hearing
          for A.M.P. was held before the Honorable Lyris F.
          Younge, who ordered that she remain as committed
          to DHS. The Court found that A.M.P. was doing well.
          A.M.P.[’s]  concurrent   permanency    goal    was
          adoption. The Court stated Father had exhibited no
          compliance with the permanency plan. Father was
          non-compliant with the recommendation of the
          parenting capacity evaluation and was not visiting
          A.M.P. consistently. The Court ordered Father was


                                 -7-
J. S47031/17


            to be prohibited from visiting A.M.P. until further
            order of the Court.

Trial court opinion, 3/27/17 at 1-5.

      On July 20, 2016, DHS filed a petition to involuntarily terminate the

parental rights Child’s parents.       Thereafter, the trial court conducted a

combined termination and goal change hearing on August 4, 2016.             In

support of its petitions, DHS presented the testimony of CUA case managers,

Kimberly Keene and Shalisa Smith, from Turning Points for Children. Father

and Mother, both represented by counsel, testified on their own behalf.

      By decree dated and entered August 4, 2016, the trial court

involuntarily terminated Father’s parental rights to Child.3   On August 30,

2016, Father filed a timely notice of appeal, along with a concise statement

of errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i)

and (b).

      On appeal, Father raises the following issues for our review:

            1.    Whether the Trial Court erred in Terminating
                  [Father]’s Parental Rights under 23 Pa.C.S.A.
                  section 2511(a)(1), the evidence having been
                  insufficient to establish Father had evidenced a
                  settled purpose of relinquishing parental claim,


3The trial court announced its decision, memorialized by subsequent decree,
on the record on August 4, 2016. (Notes of testimony, 8/4/16 at 89.) In so
doing, the court additionally noted a goal change to adoption.        (Id.)
Although we cannot confirm whether the goal change was reflected by order,
as the dependency record was not included with the certified record, as
Father does not appeal a goal change, any such claims related thereto are
not preserved. Pa.R.A.P. 903(a) (a notice of appeal shall be filed within
30 days after entry of the order from which the appeal is taken).


                                       -8-
J. S47031/17


                   or having refused or failed to perform parental
                   duties[?]

            2.     Whether the Trial Court erred in Terminating
                   [Father]’s Parental Rights under 23 Pa.C.S.A.
                   sections 2511(a)(2), (a)(5), and (a)(8), the
                   evidence having been not sufficient to establish
                   that [Father] had refused or failed to perform
                   parental duties, caused children to be without
                   essential parental care, that conditions having
                   led to placement had continued to exist, or
                   that any of [the] above could not have been
                   remedied[?]

Father’s brief at 5.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

            The standard of review in termination of parental
            rights cases requires appellate courts “to accept the
            findings of fact and credibility determinations of the
            trial court if they are supported by the record.”
            In re Adoption of S.P., 47 A.3d 817, 826 (Pa.
            2012).     “If the factual findings are supported,
            appellate courts review to determine if the trial court
            made an error of law or abused its discretion.” Id.
            “[A] decision may be reversed for an abuse of
            discretion only upon demonstration of manifest
            unreasonableness, partiality, prejudice, bias, or ill-
            will.” Id. The trial court’s decision, however, should
            not be reversed merely because the record would
            support a different result. Id. at 827. We have
            previously emphasized our deference to trial courts
            that often have first-hand observations of the parties
            spanning multiple hearings. See In re R.J.T., 9
            A.3d [1179, 1190 (Pa. 2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).         “The trial court is free to

believe all, part, or none of the evidence presented and is likewise free to

make all credibility determinations and resolve conflicts in the evidence.”


                                     -9-
J. S47031/17


In re M.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted). “[I]f

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result.”         In re Adoption of

T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

         The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, and requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the

child.

              Our case law has made clear that under
              Section 2511, the court must engage in a bifurcated
              process prior to terminating parental rights. Initially,
              the focus is on the conduct of the parent. The party
              seeking termination must prove by clear and
              convincing evidence that the parent’s conduct
              satisfies the statutory grounds for termination
              delineated in Section 2511(a).     Only if the court
              determines that the parent’s conduct warrants
              termination of his or her parental rights does the
              court engage in the second part of the analysis
              pursuant to Section 2511(b): determination of the
              needs and welfare of the child under the standard of
              best interests of the child. One major aspect of the
              needs and welfare analysis concerns the nature and
              status of the emotional bond between parent and
              child, with close attention paid to the effect on the
              child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).       We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.”

In re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc), quoting


                                       - 10 -
J. S47031/17


Matter of Adoption of Charles E.D.M., II, 708 A.2d 88, 91 (Pa. 1998). In

this case, the trial court terminated Father’s parental rights pursuant to

23 Pa.C.S.A. § 2511(a)(1), (2), (5), and (8), as well as (b). We have long

held that, in order to affirm a termination of parental rights, we need only

agree with the trial court as to any one subsection of Section 2511(a), as

well as Section 2511(b). See In re B.L.W., 843 A.2d 380, 384 (Pa.Super.

2004) (en banc). Here, we analyze the court’s termination decree pursuant

to Subsections 2511(a)(2) and (b), which provide as follows:

           § 2511. Grounds for involuntary termination

           (a)   General rule.--The rights of a parent in
                 regard to a child may be terminated after a
                 petition filed on any of the following grounds:

                 ....

                 (2)    The    repeated   and   continued
                        incapacity,  abuse,   neglect  or
                        refusal of the parent has caused
                        the child to be without essential
                        parental    care,    control   or
                        subsistence necessary for his
                        physical or mental well-being and
                        the conditions and causes of the
                        incapacity,  abuse,   neglect  or
                        refusal cannot or will not be
                        remedied by the parent.

                 ....

           (b)   Other     considerations.--The     court     in
                 terminating the rights of a parent shall give
                 primary consideration to the developmental,
                 physical and emotional needs and welfare of
                 the child. The rights of a parent shall not be
                 terminated    solely   on    the   basis    of


                                   - 11 -
J. S47031/17


                  environmental factors such as inadequate
                  housing, furnishings, income, clothing and
                  medical care if found to be beyond the control
                  of the parent. With respect to any petition
                  filed pursuant to subsection (a)(1), (6) or (8),
                  the court shall not consider any efforts by the
                  parent to remedy the conditions described
                  therein which are first initiated subsequent to
                  the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

     We first address whether the trial court abused its discretion by

terminating Father’s parental rights pursuant to Section 2511(a)(2).

            In order to terminate parental rights pursuant to
            23 Pa.C.S.A. § 2511(a)(2), the following three
            elements must be met: (1) repeated and continued
            incapacity, abuse, neglect or refusal; (2) such
            incapacity, abuse, neglect or refusal has caused the
            child to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being; and (3) the causes of the incapacity,
            abuse, neglect or refusal cannot or will not be
            remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted).   “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.           To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216

(Pa.Super. 2015), quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super.

2002).




                                     - 12 -
J. S47031/17


      Instantly,      in    finding     grounds     for    termination      pursuant   to

Section 2511(a)(2), the trial court concluded that DHS presented clear and

convincing evidence. (Trial court opinion, 3/27/16 at 7.)

      Father, however, argues that the evidence does not support any deficit

in his capacity to parent Child. (Father’s brief at 13.) Father highlights his

completion     of    a     CEU   drug    screen,    parenting    classes,    and    anger

management.         (Id.)   Father, likewise, maintains as instructive that three

children are in his care. (Id.) We disagree.

      A review of the record supports the trial court’s determination of a

basis for termination under Section 2511(a)(2).              The evidence establishes

that Father failed to complete his established SCP objectives.                     Former

CUA case manager, Kimberly Keene, recounted Father’s objectives as

including    parenting      classes,    anger      management,     domestic      violence

counseling, a forthwith CEU screen, and a parenting capacity evaluation.

(Notes of testimony, 8/4/16 at 25.) While Ms. Keene indicated that Father

completed parenting classes, anger management, and a CEU screen from

2014, she reported that he never completed a parenting capacity evaluation.

(Id. at 25.)    Ms. Keene testified that Father “became involved for a brief

period” during her participation in the case.             (Id. at 24.)   She explained,

“[Father] became involved like late 2014 and he was going to court hearings

and, you know, he was following his court orders. But it was like early 2015,




                                          - 13 -
J. S47031/17


for some reason he just -- you know. [A]ll communication just ceased ever

since.” (Id. at 24-25.)

      Similarly, the current CUA case manager at the time of the hearing,

Shalisa Smith, testified to a lack of proof regarding completion of domestic

violence counseling, through Menergy as court ordered, as well as the

parenting capacity evaluation.4,   5   (Id. at 54.) Ms. Smith further indicated

no contact from Father until June of 2016, despite monthly letters, when he

called to determine what he would need to do to re-engage. (Id. at 54-55.)

Father came to the CUA office on June 27, 2016; however, there has been

no subsequent contact. (Id.) Critically, beyond acknowledgement of failure

to complete his SCP objectives, Ms. Smith additionally expressed concerns

about Child’s safety if returned to Father’s care due to lack of completion of

his SCP objectives. (Id. at 56.)

      As this court has stated, “a child’s life cannot be held in abeyance

while a parent attempts to attain the maturity necessary to assume

parenting responsibilities.   The court cannot and will not subordinate

indefinitely a child's need for permanence and stability to a parent’s claims

of progress and hope for the future.” In re Adoption of R.J.S., 901 A.2d
502, 513 (Pa.Super. 2006). Hence, the record substantiates the conclusion


4 Ms. Smith acknowledged that Father’s SCP objectives had not changed
since her involvement in the case. (Notes of testimony, 8/4/16 at 53.)

5Ms. Smith indicated that her agency referred Father “multiple times” for a
parenting capacity evaluation. (Notes of testimony, 8/4/16 at 54.)


                                       - 14 -
J. S47031/17


that Father’s repeated and continued incapacity, abuse, neglect, or refusal

has caused Child to be without essential parental control or subsistence

necessary for her physical and mental well-being. See In re Adoption of

M.E.P., 825 A.2d at 1272. Moreover, Father cannot or will not remedy this

situation.   See id.    As noted above, in order to affirm a termination of

parental rights, we need only agree with the trial court as to any one

subsection of Section 2511(a) before assessing the determination under

Section 2511(b),       and we, therefore, need not address any further

subsections of Section 2511(a). In re B.L.W., 843 A.2d at 384.

      We     next   determine   whether       termination   was   proper   under

Section 2511(b). Our supreme court has stated as follows:

             [I]f the grounds for termination under subsection (a)
             are met, a court “shall give primary consideration to
             the developmental, physical and emotional needs
             and welfare of the child.” 23 Pa.C.S.[A.] § 2511(b).
             The emotional needs and welfare of the child have
             been properly interpreted to include “[i]ntangibles
             such as love, comfort, security, and stability.” In re
             K.M., 53 A.3d 781, 791 (Pa.Super. 2012). In In re
             E.M., 620 A.2d [481, 485 (Pa. 1993)], this Court
             held that the determination of the child’s “needs and
             welfare” requires consideration of the emotional
             bonds between the parent and child. The “utmost
             attention” should be paid to discerning the effect on
             the child of permanently severing the parental bond.
             In re K.M., 53 A.3d at 791. However, as discussed
             below, evaluation of a child’s bonds is not always an
             easy task.

In re T.S.M., 71 A.3d at 267. “In cases where there is no evidence of any

bond between the parent and child, it is reasonable to infer that no bond



                                     - 15 -
J. S47031/17


exists. The extent of any bond analysis, therefore, necessarily depends on

the circumstances of the particular case.”      In re K.Z.S., 946 A.2d 753,

762-763 (Pa.Super. 2008) (citation omitted).

        When evaluating a parental bond, “[T]he court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.”   In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010) (internal

citations omitted).

        Moreover,

             While a parent’s emotional bond with his or her child
             is a major aspect of the subsection 2511(b)
             best-interest analysis, it is nonetheless only one of
             many factors to be considered by the court when
             determining what is in the best interest of the child.

                    [I]n addition to a bond examination, the
                    trial court can equally emphasize the
                    safety needs of the child, and should also
                    consider the intangibles, such as the
                    love, comfort, security, and stability the
                    child might have with the foster parent.
                    ...

In re Adoption of C.D.R., 111 A.3d at 1219, quoting In re N.A.M., 33
A.3d 95, 103 (Pa.Super. 2011) (quotation marks and citations omitted).

        Our supreme court has stated that, “[c]ommon sense dictates that

courts considering termination must also consider whether the children are

in a pre-adoptive home and whether they have a bond with their foster

parents.” T.S.M., supra at 268. The court directed that, in weighing the



                                      - 16 -
J. S47031/17


bond considerations pursuant to Section 2511(b), “courts must keep the

ticking clock of childhood ever in mind.”      Id. at 269.    The T.S.M. court

observed that “[c]hildren are young for a scant number of years, and we

have an obligation to see to their healthy development quickly. When courts

fail . . . the result, all too often, is catastrophically maladjusted children.”

Id.

      In determining that termination of Father’s parental rights favored

Child’s needs and welfare, the court reasoned, “In the instant matter, the

testimony of the social worker stated A.M.P.’s day to day needs were being

met by her foster parent. Furthermore, social worker testified that A.M.P.

would not suffer any irreparable emotional harm if Father’s parental rights

were terminated.”    (Trial court opinion, 3/27/17 at 7 (citations to record

omitted).)

      Father,   however,    failed   to   preserve   a   challenge   related   to

Subsection (b) by failing to raise the issue in both his concise statement of

errors complained of on appeal and the statement of questions involved

section of his brief, and by failing to present argument related thereto in his

brief. As such, we find that Father has waived such claims. See Krebs v.

United Refining Co. of Pennsylvania, 893 A.2d 776, 797 (Pa.Super.

2006) (stating that a failure to preserve issues by raising them both in the

concise statement of errors complained of on appeal and statement of

questions involved portion of the brief on appeal results in a waiver of those



                                     - 17 -
J. S47031/17


issues); In re W.H., 25 A.3d 330, 339 n.3 (Pa.Super. 2011), appeal

denied, 24 A.3d 364 (Pa. 2011), quoting In re A.C., 991 A.2d 884, 897

(Pa.Super. 2010) (“[W]here an appellate brief fails to provide any discussion

of a claim with citation to relevant authority or fails to develop the issue in

any other meaningful fashion capable of review, that claim is waived.”).

See also In re M.Z.T.M.W., 2017 WL 2153892 (Pa.Super. 2017) (holding

that the appellant waived her challenge to Section 2511(b) by failing to

include it in her concise statement and statement of question involved).

Nevertheless, in light of the bifurcated analysis, we review Subsection (b)

below and determine that, had Father preserved this issue, we would have

found it lacked merit.

      Upon review, the record supports the trial court’s finding that Child’s

developmental, physical, and emotional needs and welfare favor termination

of Father’s parental rights pursuant to Section 2511(b). There was sufficient

evidence to allow the trial court to make a determination of Child’s needs

and welfare, and as to the existence of a bond between Father and Child

that, if severed, would not have a detrimental impact on her.

      While Father testified to approximately five phone calls with Child

during Child’s visitation with Mother (notes of testimony, 8/4/16 at 65-66,

68), and current CUA case manager, Shalisa Smith, stated that Child

occasionally asks about Father (id. at 56), Father has not had consistent




                                    - 18 -
J. S47031/17


visitation with Child since early 2015.6      (Id. at 25.)   In fact, in noting no

visits since her involvement in the case, Ms. Smith observed that the most

recent court order did not allow for visitation between Father and Child. (Id.

at 55.)   Further, Ms. Smith expressed safety concerns should Child be

returned to Father’s care. (Id. at 56.)

      Moreover, and more importantly, Child is in a pre-adoptive foster

home where she is doing well.      (Id. at 49, 53.)     Foster parent has been

Child’s consistent caregiver, and Child looks to her foster parent to meet her

daily needs.   (Id. at 53, 58.)   When asked to describe Child’s interaction

with and response to her foster parent, Ms. Smith testified, “It’s positive.

She’s happy.   She enjoys being in the home.         She has other girls in the

home that she hangs out with so to speak and they get along well.” (Id. at

53.) As such, Ms. Smith expressed that Child would not experience “harm

beyond repair” if Father’s parental rights were terminated. (Id. at 56.) She

further opined that it would be in Child’s best interests to be freed for

adoption. (Id.)

      Thus, as confirmed by the record, termination of Father’s parental

rights serves Child’s developmental, physical, and emotional needs and

welfare. While Father may profess to love Child, a parent’s own feelings of

love and affection for a child, alone, will not preclude termination of parental




6Father testified that he has twins who were in and out of the hospital and
he “lost contact.” (Notes of testimony, 8/4/16 at 67-68.)


                                     - 19 -
J. S47031/17


rights. In re Z.P., 994 A.2d at 1121. As we stated, a child’s life “simply

cannot be put on hold in the hope that [a parent] will summon the ability to

handle the responsibilities of parenting.” Id. at 1125. Rather, “a parent’s

basic constitutional right to the custody and rearing of his child is converted,

upon the failure to fulfill his or her parental duties, to the child’s right to

have proper parenting and fulfillment of his or her potential in a permanent,

healthy, safe environment.” In re B., N.M., 856 A.2d 847, 856 (Pa.Super.

2004) (citation omitted).

      Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the trial court appropriately terminated Father’s

parental rights under 23 Pa.C.S.A. § 2511(a)(2) and (b).

      Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 10/6/2017




                                     - 20 -